Citation Nr: 1113634	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to January 23, 2007, and 70 percent after January 22, 2007, on appeal from an initial grant of service connection.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the appellant's service-connected disorder.  


REPRESENTATION

Appellant represented by:	Roger Hale, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served from August 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2006 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2010, the claim was remanded by the Board for the purpose of conducting a Board hearing in accordance with 38 C.F.R. § 20.700 (2010).  Such a hearing was accomplished in November 2010 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing was produced and has been included in the claims folder for review.  The claim has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant evidence for an equitable disposition of, and adequately notified the appellant of the evidence necessary to substantiate, the issues addressed in this decision.

2.  The appellant's PTSD produces severe social and industrial impairment.  

3.  As a result of his PTSD, the appellant is not able to secure or follow a substantially gainful occupation.
 
4.  PTSD is the appellant's only compensable service connected disability.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for a 100 percent disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, Diagnostic Code 9411 (1996) and § 4.16(c) (1996).

2.  There is no legal entitlement to TDIU because a total schedular evaluation for PTSD has been granted.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board claiming that the medical evidence of record supports disability ratings higher than 50 and 70 percent respectively.  He further contends that the evidence shows that during the time period in question, he has been unable to obtain and maintain gainful employment.  The RO has denied the appellant's claims and he has appealed to the Board for review.

The Board initially notes that it has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev''d on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the appellant's request for an increased rating, to include TDIU, stems from the initial grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the AOJ has satisfied the duty to assist as required by the VCAA.  The appellant's service treatment records, VA medical records, private medical records, and VA examination reports are of record.  There is no indication of that there is any outstanding evidence that should be obtained.  Nevertheless, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues given the favorable nature of the Board's decision with regard to the issues now on appeal.  

In October 1996, the appellant submitted a claim for VA compensation benefits claiming that he was suffering from PTSD that he believed was the result of his military service.  After many years of the claim being denied and appealed, the Board, in December 2005, granted service connection for this psychiatric disorder.  The claim was returned to the RO for enactment.

The RO reviewed the appellant's medical records and then issued a rating action in January 2006 that effectuated the Board's grant.  The RO found that the medical evidence supported a disability rating of 50 percent pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  The effective date of the rating was determined to be October 23, 1996 - the day that the RO received the appellant's claim for benefits.  The appellant was notified of this action and shortly thereafter, he expressed disagreement with the disability rating that had been assigned.  

After the appellant filed his notice of disagreement (NOD) with respect to his increased rating claim, he underwent a VA psychiatric examination.  Those results were forwarded to the RO, and in April 2007, the RO increased the appellant's disability rating from 50 to 70 percent.  The rating criteria used was found at 38 C.F.R. Part 4, Diagnostic Code 9411 (2006), and the effective date was determined to be January 23, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the appellant did not withdraw his appeal as to the issue of a disability rating greater than assigned, the issue remained in appellate status.  He then filed for a TDIU.  This claim was denied by the RO in May 2008, and the appellant subsequently appealed that action.  Now both issues are before the Board on appeal.  

I.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issue before the Board, the appeal does stem from the appellant's disagreement with the assignment of a 50 percent disability rating following an original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

As indicated above, the appellant's psychiatric condition has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  Between the time that the appellant first filed his claim for benefits and the present, new rating criteria for psychiatric disorders, including PTSD, became effective.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (to be codified at 38 C.F.R. § 4.130).  A review of the claims folder reveals that the appellant has only been provided with the below-reported, new rating criteria.  Because the Board is granting the maximum benefit to the appellant, there is no detriment to the appellant, and the lack of notice of the old rating criteria is harmless error.  

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the claimant.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  For any date prior to November 7, 1996, VA cannot apply the revised regulations for rating mental disorders.

Thus, the Board must evaluate the appellant's claim for an increased rating from October 23, 1996 (the date that service connection was established and a 50 percent disability rating was assigned) to November 7, 1996 (the effective date of the new criteria) under the old criteria in the VA Schedule for Rating Disabilities.  Moreover, the Board must evaluate the appellant's claim for an increased rating from the effective date of the new criteria under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to the claimant, if indeed one is more favorable than the other.

The appellant's service-connected PTSD disorder is rated as 50 percent disabling prior to January 23, 2007, and 70 percent disabling after January 22, 2007.  Under the old criteria for rating service connected psychoneurotic disorders, a 30 percent rating was assigned when there was "definite impairment in the ability to establish and maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment."  A 50 percent rating was assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

The next higher rating, a 70 percent disability rating, was warranted for severe impairment in the ability to establish and maintain effective or favorable relationships with people and psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  The highest rating, a 100 percent schedular evaluation, was warranted when all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; psychoneurotic symptoms existed which were totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 (1993) was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirements that the Board articulate "reasons and bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree." It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

The new regulations at 38 C.F.R. § 4.130 (2010) establish a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2010).

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 21-30 indicates behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41-50 indicates behavior that is serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47.

As previously indicated, contained the claims folder are both VA psychiatric records and private psychiatric treatment records.  Of interest from the VA records is a medical treatment report from May 1999.  At that time, the appellant was diagnosed as being depressed and having some suicidal ideation.  It was noted that the appellant had anger control issues.  A GAF score of 55 was assigned.  The Board would point out that at that time, the VA had not recognized the appellant's PTSD and had instead diagnosed the appellant as suffering from an anxiety and depressive disorder, not otherwise specified (NOS).  

Another record from May 2002 reveals that the appellant remained irritable and only had a relationship with his wife and dog.  It was reported that the appellant still had anger management issues and did not like being in a crowd.  A GAF score of 58 was given and he was diagnosed as suffering from an anxiety and depressive disorder NOS along with PTSD.  

A VA psychiatric examination was accomplished in July 2006.  It was noted that the examiner reviewed the appellant's claims folder and some of the private medical treatment records (but not all).  During the exam, the appellant complained of nightmares, depression, irritability, and anger.  It was further reported that he was married but unemployed because he could not get along with others in the workplace.  His speech was goal directed and no looseness of association was found.  There was no evidence of a thought disorder or a psychosis.  Although he was cooperative during the examination, the examiner noted underlying hostility and anger along with depression.  A GAF score of 45 to 50 was provided.  

The next VA examination of record is from April 2007.  It was reported that the appellant was not receiving any mental health treatment per se.  He complained about depression, sleeplessness, and irritability around others.  It was further reported that the appellant had began having suicidal ideation but was not suicidal on the day he was examined.  Besides his wife and grandson, the appellant stated that he liked to be alone and to go fishing by himself.  The examiner reported that there was no evidence of a thought disorder or psychosis.  The appellant's mood was blunted and depressed.  Irritability was also reported along with anxiety and sleeplessness.  At the end of the examination, the examiner diagnosed the appellant as suffering from PTSD with depression.  A GAF score of 45 to 50 was assigned.  

Approximately twenty months later, the appellant underwent another VA psychiatric examination.  This occurred in November 2008.  It was reported that the appellant had undergone group therapy treatment and was starting another therapy.  The appellant reported that he was getting along with his wife, children, and grandchildren.  It was further noted that he now had a friend that he associated with.  The examiner indicated that the appellant's mood was anxious, hopeless, and depressed, and that his attention span was "short".  Although the appellant was cooperative, he was also suspicious when questioned.  The examiner further concluded that the appellant did not truly understand that he was suffering from a psychiatric disorder.  He did not complain of hallucinations although he did say that he was still having difficulty sleeping.  The examiner indicated that the appellant was capable of maintaining minimum personal hygiene but his remote, recent, and immediate memory was mildly to moderately impaired.  A GAF score of 65 was assigned.  

One year later, in November 2009, the appellant underwent a VA psychiatric examination.  The examiner reported that the appellant was still receiving outpatient treatment which included group therapy and prescription medications.  It was noted that the appellant had been hospitalized in June 2009 for suicidal and homicidal threats.  The report indicated that the appellant was getting along with his family but that he really had no contact with others.  The examiner wrote that the appellant was suspicious, guarded, depressed, and had a flat affect.  With respect to thought processes, the examiner stated that the appellant had a paucity of ideas and he was suffering from paranoid ideation.  Hallucinations and delusions were not found during the examination process.  While the appellant was capable of caring for his own personal hygiene, it was noted that he was suffering from panic attacks and patrolling behaviors along with isolation from others.  Remote and recent memory was reported as mildly impaired.  The medical provider further wrote that the appellant was experiencing intrusive recollections, distressing dreams, avoidance of others, detachment, sleeplessness, irritability, hypervigilance, and a lack of concentration.  Upon completion of the exam, a GAF score of 50 was assigned.  

With respect to the appellant's private psychiatric records, the Board notes that these records go back to 1996.  For example, a report from September 1996 reflects that when the appellant was seen, he complained of being suicidal along with irritability, intense rage, sleeplessness, and depression.  Upon examining the appellant, the psychologist wrote the following:

	. . . His speech is logical, coherent and goal directed. . . He denies any auditory/visual/tactile hallucinations.  His memory is extremely poor and he has extreme difficulty concentrating. . . . His sexual desires are nil and he has no friends.  He reports no leisure/recreational interests and he dwells on the past constantly. . . His self esteem and self confidence are at a low level. . . . He relates that he maintains emotional distance from his family members and is constantly concerned about his anger.  He relates he is suspicious and trusts no one.

	. . . Word association is indicative of severe depression.

....

	. . . This individual has considerable maladjustment in general and considerable relationship problems.  He has a very high level of anxiety and he admits to a significant amount of alcohol abuse.  Because of his PTSD, this individual does have social contacts that are adversely affected and is in virtual isolation in the community.  He has very disturbed thought processes and behavioral processes that are associated with almost all daily activities.  This includes fantasy, confusion, panic and explosion and results in very immature behavior.  This individual has had difficulty in learning the values of society and establishing genuine relationships.  It appears that his PTSD has caused severe impairment in his ability to deal with life.  

Upon completion of the exam, the examiner assigned a GAF score of 35, and his PTSD was characterized as "severe".  

The claims folder contains private examination reports from 1997, 1998, and then 2002.  The Board notes that the reports from July 1997, May 1998, and August 1998 approximately mirror the results obtained in 1996.  The Board would point out that the August 1998 examination report did provide additional insight into the appellant's mental state in that it reported that the appellant was unemployable, he was severely impaired, and that he was not "curable".  The GAF scores that were assigned were 35, 40, and 35 respectively.  

It is pointed out that the next examination report, that of February 2002, differed from the previous examinations.  The GAF score that was assigned was 50.  Prior to the examination, the appellant complained of sleeplessness, nightmares, flashbacks, memory and concentration difficulties, depression, nervousness, and hopelessness.  The psychiatrist found that the appellant was oriented to all spheres although he had no thoughts concerning the future.  Delusions, paranoia, and hallucinations were not diagnosed.  Upon completion of testing at the doctor's office, the examiner concluded that the appellant was severely depressed and anxious.  The appellant's memory and concentration were moderately to severely affected.  Improvement was not foreseen.  

Two private examinations from 2006, from February and June, essentially repeat the findings that have been previously discussed.  Of interest is the write-up of the February 2006 report that concluded that the appellant was unemployable because of his psychiatric disorder.  It was further noted that the appellant was in a constant state of panic and depression.  A GAF score of 45 was assigned.  With respect to the second report, it appears that the appellant had decompressed somewhat in that a GAF score of 42 was assigned.  In that report, the doctor reported that the appellant had "impaired impulse control such as unprovoked irritability and periods of near violence.  He also has the inability to establish and maintain effective relationships with his family and others."  

The appellant obtained another private psychiatric evaluation in January 2007.  The examiner reviewed the appellant's extensive psychiatric history and then provided comment on the appellant's current symptoms and manifestations.  The Board notes that the doctor did not change the appellant's diagnosis; i.e., he was still diagnosed as suffering from PTSD.  It was classified as severe in nature.  Moreover, the examiner found the appellant unemployable.  Many of the previously noted symptoms and manifestations were repeated in this examination report.  A GAF score was not assigned.  The Board notes that the same doctor examined the appellant in March of 2008 and provided essentially the same diagnosis and write-up.  One item that was changed was the classification of the appellant's PTSD; in the Mach 2008 report, the examiner stated that the appellant's PTSD was "very severe".  

The final private examination of note is dated June 2009.  In the report, the appellant once again complained of sleeplessness, irritability, depression, and anxiety.  He told the examiner that he was alienated from people and that he preferred to be alone.  Hallucinations and delusions were not found, and the appellant was able to adequately answer the questions presented to him in a rational manner.  The examiner did, however, find that the appellant was unemployable and that the assignment of a GAF score of 40 was appropriate.  

In addition to the examination reports that have been noted above, the claims folder contains numerous treatment records stemming from 1996 to the present.  Over the years, the appellant has participated in one-on-one therapy along with group therapy.  He has also been prescribed various pharmaceutical drugs for the control or leveling of his psychiatric disorder symptoms and manifestations.  Moreover, it appears from the treatment records that the appellant's only social contacts are with his immediate family.  He has, on occasion, had a friend that he could associate with but it does not appear that these friendships have lasted for any extended periods of time.  He does not have contact with his neighbors, and is uncomfortable with involvement with any other people.  The record is negative for any other social contact, except for limited involvement with others during group therapy.

In determining whether an increased rating is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the preponderance of the evidence is not against the appellant's claim and since the evidence in support of the appellant's claim is in equipoise, and recognizing that the appellant is entitled to the application of the benefit-of-the-doubt doctrine, the Board finds that an increased rating for PTSD is warranted.  That is, since indicators of a more severe condition has been presented which would establish that the appellant is someone who is at least severely impaired, and has been severely impaired since submitting his claim for benefits, a rating of 70 percent for PTSD is warranted pursuant to the old rating criteria for PTSD.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 (1996).  While, over the course of this appeal, the clinical findings may not exactly mirror or match the schedular criteria for a 70 percent disability rating for PTSD, the Board finds that the evidence more closely approximates the higher rating versus that of a 50 percent evaluation.  See 38 C.F.R. § 3.344 ("Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.").  This grant is based on the appellant's medical history, clinical findings, and extensive examination reports, which show a severely depressed (possibly suicidal), confused, bitterly angry, isolated, dependent person.  Therefore, a 70 percent evaluation for PTSD is granted.

It is also the conclusion of the Board that, on a practical level, the appellant's PTSD is so debilitating as to render him totally industrially impaired, in that he is unable to secure and maintain a substantially gainful occupation consistent with his employment and educational background.  As a result of his frequent treatment and his overall inability to socialize with others, the appellant has been unable to obtain and maintain employment.  Moreover, numerous examiners over the long course of this appeal have stated that the appellant's employability is severely restricted or limited because of his PTSD.  

When benefit-of-the-doubt provisions are applied on behalf of the appellant, the preponderance of the evidence is deemed to show that he is precluded from gainful employment.  As the PTSD is his only compensable service connected disability, 
38 C.F.R. § 4.16(c) (1996) (the old criteria) comes into play.  That section reads:

The provisions of paragraph (a) of this section are not for application in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code. 

The veteran has not worked since the mid-1980s.  Medical professionals have attributed his unfitness for work to a combination of PTSD and other factors, such as orthopedic injuries, alcohol dependence, and personality traits.  The evidence does not show with any certainty that the appellant's PTSD, by itself, causes the appellant to be unable to do any type or amount of work at all.  However, the impairment due to PTSD in the appellant's ability to interact with people, and to reliably concentrate on and pursue a task, appears to be sufficiently severe as to render him unable to secure or follow a substantially gainful occupation.  At least there is sufficient doubt so that it cannot be said unequivocally that the evidence is predominately against such a finding.  See 38 U.S.C.A. § 5107(b) (West 1991 and Supp. 1995). Thus, a 100 percent rating under Diagnostic Code 9411 is warranted under 38 C.F.R. § 4.16(c) (1996).

One final point, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the evidence demonstrates consistently and throughout that the appellant meets the criteria for a 100 percent rating for his PTSD from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

II.  TDIU

Additionally, the appellant has claimed, and he has perfected an appeal with respect to the issue of entitlement to TDIU.  He has claimed that he is unable to work because of his service-connected disability, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent schedular evaluation.

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 
22 Vet. App. at 293.  

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. 
§ 3.103(a) (2010) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal; he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s).  Buie v. Shinseki, No. 08-2705, 2010 WL 6230523, at *9 (Vet. App. Mar, 23, 2011).  Again, the Board notes that the Veteran's sole service-connected disability is PTSD.  Thus, currently, there are no additional "disability or disabilities" to be independently rated at 60 percent.  38 U.S.C.A. § 1114(s) (West 2002)  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  As such, the claim for TDIU is dismissed as moot.

ORDER

A 100 percent disability rating for PTSD is granted, effective October 23, 1996, to the present, subject to the laws and regulations controlling the disbursement of monetary benefits.

The claim for TDIU is moot, and, to that extent, the appeal is dismissed.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


